DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 4, paragraph [0010], line 7, “precess” is misspelled.  Should it be “press”?
Page 4, paragraph [0011], line 4, “precessing” is misspelled.  Should it be “pressing”?
Page 24, paragraph [0059], line 7, “precesses” is misspelled.  Should it be “presses”?
Page 24, paragraph [0059], last line, “precess” is misspelled.  Should it be “press”?
Page 26, paragraph [0063], line 6, “(precesses)” is misspelled.  Should it be “(presses)”?
Page 27, last line, “precesses” is misspelled.  Should it be “presses”?
Page 28, line 1, “precessing” is misspelled.  Should it be “pressing”?
Page 28, paragraph [0067], line 6, “precesses” is misspelled.  Should it be “presses”?
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
a.	Claim 3, last line, “precess” is misspelled.  Should it be “presses”?
b.	Claim 4, line 4, “precessing” is misspelled.  Should it be “pressing”?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is considered to be indefinite because it discloses “a third inclined surface” without “a second inclined surface”.  It is unclear what and where the second inclined surface is.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. (US Pat. Pub. No. US 2019/0210822 A1)
Amemiya et al. discloses (as in claim 1) a driving force transmission mechanism (Fig. 2) that transmits rotational force of a second rotor (a first transmission member) 40 to a first rotor (a second transmission member) 50 by fitting a driven-side (emphasis added) coupling 54 included in the first rotor 50 into a driving-side (emphasis added) coupling 43 included in the second rotor 40, wherein the driving-side (emphasis added) coupling 43 comprising: a cylindrical receiving member 45; and a plurality of first engaging members (transmission claws) 44 provided on an inner peripheral surface of the receiving member 45 at predetermined intervals in a direction along a circumference of the receiving member 45 and each having an abutting surface 44b parallel to a surface including a rotation axis of the receiving member 45 (Figs. 3A, 3B and 5); the driven-side (emphasis added) coupling 54 comprises: a cylindrical or columnar body 54 to be inserted into the receiving member 45 (Figs. 4A and 5); and a plurality of second engaging members 53 provided on an outer peripheral surface of the body 54 at predetermined intervals in a direction along a circumference of the body 54 and engaging with the plurality of first engaging members 44 (Figs. 3A, 4A and 5); each of the plurality of second engaging members 53 has at an abutting point 53a on the abutting surface 44b of a corresponding first engaging member 44 a first inclined surface 53c inclined so as to be away from a rotation axis 63 of the body 54 from a downstream side toward an upstream side in a rotation direction A of the body 54 (Figs. 4B and 5); (as in claim 5) wherein each of the plurality of second engaging members 53 has at a tip a third inclined surface that is inclined so as to approach a base side of the body 54 from the downstream side toward the upstream side in the rotation direction A of the body 54 (Fig. 5); and (as in claim 6) an image forming apparatus 1 comprising the driving force transmission mechanism (paragraph [0001]).
Amemiya et al. further discloses “Though the motor 60 that is the driving source is connected to the first transmission member 41 side in the present embodiment, there is no limitation thereto, and the driving source may be connected to the second transmission member 50 side.”  (paragraph [0076])
Amemiya et al. differs from the instant claimed invention in not disclosing the body of the driving-side coupling to be inserted into the receiving member of the driven-side coupling.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the same invention was made to apply the reversed arrangement (the driven-side coupling becoming the driving- side coupling) as taught by the modification of Amemiya et al. to the driving-side coupling and the driven-side coupling of Amemiya et al. because simply reversing parts does no create any unexpected result.  
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. as applied to claim 6 above, and further in view of Kamiya (US Pat. Pub. No. US 2018/0356764 A1).
Amemiya et al., as discussed above, further discloses an apparatus body (Fig. 1); a fixing unit 17; the first rotor 50 (after reversing parts) being provided in the fixing unit 17; and the second rotor 40 being provided in the apparatus body (paragraph [0039]).  Amemiya et al. differs from the instant claimed invention in not disclosing (as in claim 7) the fixing unit being a detachable device, wherein the first rotor is provided in the detachable device; and (as in claim 8) the detachable device having a positioning member with respect to the apparatus body at a position different from a position that the first rotor is provided at. 
Kamiya discloses an image forming apparatus 10 comprising: an apparatus body 11 providing a driving-side coupling 34; a fixing unit 32 that can be attached to and detached from the apparatus body 11 (paragraph [0035]); a driven-side coupling 48 being provided in the fixing unit (detachable device) 32 (paragraph [0027]); and the fixing unit (detachable device) having a positioning member (a corner of the unit 32 facing a bracket 43; Fig. 3) with respect to the apparatus body 11 at a position different from a position that the driven-side coupling (first rotor) 48 is provided at (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the same invention was made to apply the detachable device and positioning member as taught by Kamiya to the fixing unit of Amemiya et al. to easily replace parts.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niikawa (US Pat. Pub. No. US 2019/0250550 A1) discloses an image forming apparatus comprising: an apparatus body; and a driving force transmission mechanism including a driving-side coupling member and a driven-side coupling member.
Shimizu (US Pat. Pub. No. US 2019/0265637 A1) discloses an image forming apparatus comprising: an apparatus body having a driving-side coupling; and a detachable device having a driven-side coupling.
Kai et al. (US Pat. Pub. No. US 2021/0055682 A1) discloses an image forming apparatus comprising: an apparatus body; and a driving force transmission mechanism including a driving-side coupling member and a driven-side coupling member.
Koyama et al. (US Pat. Pub. No. US 2022/0066379 A1) discloses an image forming apparatus comprising: an apparatus body; and a driving force transmission mechanism including a driving-side coupling member and a driven-side coupling member.
Yamaguchi (US Pat. Pub. No. US 2022/0107602 A1) discloses an image forming apparatus comprising: an apparatus body having a driving-side coupling; and a detachable device having a driven-side coupling.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
July 9, 2022